—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Nassau County (Alpert, J.), dated February 4, 2003, which denied their motion to vacate the plaintiffs’ note of issue and certificate of readiness.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in denying the motion to vacate the note of issue and certificate of readiness. Altman, J.P., S. Miller, McGinity, Adams and Mastro, JJ., concur.